Case: 19-11251      Document: 00515445860         Page: 1    Date Filed: 06/09/2020




       IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 19-11251                                June 9, 2020
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRITTANY SHANICE WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-239-5


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Brittany Shanice Williams appeals the revocation of her supervised
release and the 10-month sentence of imprisonment imposed upon revocation.
Her supervised release was revoked in accord with 18 U.S.C. § 3583(g), which
requires the mandatory revocation of supervised release and imposition of a
term of imprisonment for defendants found to have committed certain offenses,
including possession of a controlled substance.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11251     Document: 00515445860            Page: 2   Date Filed: 06/09/2020


                                   No. 19-11251

      Williams argues that § 3583(g) is unconstitutional in light of United
States v. Haymond, 139 S. Ct. 2369, 2380 (2019), because it does not require a
jury determination of guilt beyond a reasonable doubt. As she concedes, review
of this unpreserved issue is for plain error. See Puckett v. United States, 556
U.S. 129, 135 (2009). Accordingly, she must show (1) a forfeited error, (2) that
is “clear or obvious, rather than subject to reasonable dispute,” and (3) that
affected her substantial rights. Id.       If she does that, this court has the
discretion to correct the error and should do so “only if the error seriously
affects the fairness, integrity or public reputation of judicial proceedings.” Id.
(internal quotation marks, citation, and alteration omitted).
      The    Supreme     Court’s    decision       in     Haymond      addressed     the
constitutionality of § 3583(k), and the plurality opinion specifically declined to
“express a view on the mandatory revocation provision for certain drug and
gun violations in § 3583(g).”      Haymond, 139 S. Ct at 2382 n.7 (plurality
opinion). The application of § 3583(g) was not plain error. See United States
v. Badgett, 957 F.3d 536 (5th Cir. 2020).
      AFFIRMED.




                                           2